DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I and species 1 (claims 1-9, 11-13 and 15-17) in the reply filed on 10/21/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/20.
Claim Objections
Claim 16 is objected to because of the following informalities:  
The word “witch” on line 7 should be “which.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 recites (last 2 lines) “wherein the air flow generator includes an air blower configured to blow air into the sheet conveying path through the opening portion.” No air flow generator is previously recited, so it is unclear what element this is referring to. “An air blower” is already recited in claim 15, so it is unclear whether or not a new air blower is being claimed.
For the purpose of examination, it will be interpreted that the last two lines of claim 17 recite that the air blower is an air flow generator configured to blow air into the sheet conveying path through the opening portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki et al. (JP 2009069273 A, hereinafter Iwasaki).
As to claims 1, Iwasaki teaches an image forming system comprising: 
an image forming apparatus (fig. 1) including: 

[AltContent: textbox (SCP)][AltContent: arrow][AltContent: textbox (DP)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    461
    466
    media_image1.png
    Greyscale

a discharge portion DP (fig. 1 above) configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; 
a sheet processing apparatus 30, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet (see ¶34-36, which describes a bonding process performed on the sheet); 
a sheet conveying apparatus 101, which includes a sheet conveying path SCP (fig. 1 above) through which the sheet is conveyed, is removably mounted (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted) to the image 
an air flow generator (comprising a duct in the sheet processing device 10, a duct in the sheet conveying apparatus 101, and a fan in the sheet processing device, as described in ¶44-45), which is arranged in the sheet conveying apparatus (i.e. at least partially in the sheet conveying apparatus), and is configured to generate an air flow which flows through the sheet conveying path (¶45).

As to claim 2, Iwasaki teaches wherein the sheet conveying apparatus 101 has an intake opening through which outside air (i.e. air from outside the sheet conveying apparatus) is sucked (¶44 teaches that the sheet conveying apparatus 101 has a duct that routes air to flow toward the sheet processing apparatus 30 having the fan; the outside air has to come from somewhere, meaning that the sheet conveying apparatus inherently has an intake opening as claimed), and wherein the air flow generator generates the air flow which passes through the intake opening and flows through the sheet conveying path (¶44-45).

As to claim 9, Iwasaki teaches wherein the air flow generator causes the air passed through the sheet conveying path to enter the sheet processing apparatus 30 (¶44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Sato (JP 2011242635 A).
As to claim 3, Iwasaki teaches the limitations of the claim except wherein the intake opening is arranged in a side surface of the sheet conveying apparatus in a width direction, which is orthogonal to the sheet discharge direction, of the sheet.
Sato teaches an image forming apparatus having an air duct 5, wherein a single intake opening 501 of the duct 5 is arranged on a rear side of the system (¶45; fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki such that the duct of Iwasaki’s sheet conveying apparatus has a single intake opening positioned on the rear side of the system, as taught by Sato so as to provide a minimal number of intake opens to provide a simple design (it is noted that Iwasaki is silent as to the number of locations where outside air is drawn into the apparatus).
Iwasaki as modified teaches wherein the intake opening is arranged in a side surface of the sheet conveying apparatus 101 (Iwasaki) in a width direction, which is orthogonal to the sheet discharge direction, of the sheet (in other words, the intake opening is on the rear side of, i.e. behind, the sheet conveying apparatus as viewed in fig. 1 of Iwasaki).


Sato teaches an image forming apparatus having an air duct 5, wherein the duct 5 has a single intake opening 501 and an air blower 513 sending air into the intake opening 501 (¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki such that the duct of Iwasaki’s sheet conveying apparatus has a single intake opening and an air blower sending air into the intake opening, as taught by Sato so as to enhance air flow to better cool down sheets in preparation for the bonding operation performed by the sheet processing apparatus 30 of Iwasaki.
Iwasaki as modified teaches wherein the air flow generator includes an air blower 513 (Sato) configured to send the outside air sucked through the intake opening 501 (Sato) toward the sheet conveying path.
Claim 7 is rejected similarly to claim 4 since the apparatus of claim 4 contains all the structure required by claim 7. Specifically, Iwasaki as modified teaches wherein the air flow generator includes a blower fan 513 (Sato) configured to blow air toward the sheet conveying path.

As to claim 15, Iwasaki teaches an image forming system comprising: 
an image forming apparatus (fig. 1) including: 

a discharge portion DP (fig. 1 above) configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; 
a sheet processing apparatus 30, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet (see ¶34-36, which describes a bonding process performed on the sheet); 
a sheet conveying apparatus 101, which includes a sheet conveying path SCP (fig. 1 above) through which the sheet is conveyed, is removably mounted (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted) to the image forming apparatus, and is configured to convey the sheet discharged from the discharge portion to the sheet processing apparatus through the sheet conveying path (the Examiner notes that Iwasaki further teaches a duct in the sheet processing device 10, a duct in the sheet conveying apparatus 101, and a fan in the sheet processing device for causing air to flow through the sheet conveying path, as described in ¶44-45).
Iwasaki does not teach an air blower configured to blow air toward the sheet conveying path so that the air flows through the sheet conveying path (¶44-45 teach that a fan in the sheet processing apparatus 30 sucks air through the sheet conveying path, but there is no blower for blowing toward the sheet conveying path).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki such that the duct of Iwasaki’s sheet conveying apparatus has a single intake opening and an air blower sending air into the intake opening, as taught by Sato so as to enhance air flow to better cool down sheets in preparation for the bonding operation performed by the sheet processing apparatus 30 of Iwasaki.
Iwasaki as modified teaches an air blower 513 (Sato) configured to blow air toward the sheet conveying path so that the air flows through the sheet conveying path.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Fujita et al. (US 20080038008 A1, hereinafter Fujita).
As to claim 5, Iwasaki teaches the limitations of the claim, with the possible except of an exhaust opening through which air passed through the sheet conveying path is discharged to outside of the image forming system.
Fujita teaches an image forming apparatus with a cooling function (fig. 12), wherein air that has been used for cooling is expelled to the outside of the system through an exhaust opening (in which fan 855 is situated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki to have an exhaust opening for expelling air that has been used for cooling to the outside of the system, as 

As to claim 6, Iwasaki as modified teaches wherein the air flow generator includes an exhaust portion (duct in the sheet processing apparatus 30 that carries air away from the sheet conveying apparatus 101 - ¶44-45 of Iwasaki) configured to send the air passed through the sheet conveying path toward the exhaust opening.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Sato as applied to claim 7 above and further in view of Fujita et al. (US 20080038008 A1, hereinafter Fujita).
As to claim 8, Iwasaki as modified teaches wherein the air flow generator includes a fan (being the fan in the sheet processing apparatus – see ¶44-45 of Iwasaki).
Iwasaki as modified does not teach wherein the fan is an exhaust fan that is configured to discharge air inside the sheet conveying path (Iwasaki is silent as to where the fan of the sheet processing apparatus 30 sends air, so it is unclear whether this air is exhausted as claimed).
Fujita teaches an image forming apparatus with a cooling function (fig. 12), wherein air that has been used for cooling is expelled to the outside of the system through an exhaust opening (in which fan 855 is situated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki as modified such that air 
Iwasaki as modified teaches the fan (in Iwasaki’s sheet processing apparatus 30) is an exhaust fan that is configured to discharge air inside the sheet conveying path (air in the sheet conveying path is sucked toward the exhaust fan and then expelled to the outside of the system).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Kuroda et al. (US 9541895 B1, hereinafter Kuroda).
As to claim 11, Iwasaki teaches wherein the sheet conveying apparatus includes: 
a sheet conveying portion (one or more rollers – fig. 1) configured to convey the sheet.
Iwasaki does not teach a first guide portion opposed to one surface of the sheet which is conveyed by the sheet conveying portion; 
a second guide portion opposed to another surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion; 
an opening portion formed in at least one of a guide surface of the first guide portion and a guide surface of the second guide portion; and 
a guide portion configured to guide the air flow generated by the air flow generator to the sheet conveying path through the opening portion.

a second guide portion 76 opposed to another surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion; 
an opening portion (gap in the bottom surface of the first guide portion 75 formed by hole 75a) formed in a guide surface (bottom surface) of the first guide portion; and 
a guide portion (vertical walls of hole 75a) configured to guide the air flow generated by the air flow generator to the sheet conveying path through the opening portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki so that the sheet conveying apparatus has a first guide portion opposed to one surface of the sheet which is conveyed by the sheet conveying portion, 
a second guide portion opposed to another surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion, 
an opening portion formed in at least one of a guide surface of the first guide portion and a guide surface of the second guide portion, and 
a guide portion configured to guide the air flow generated by the air flow generator to the sheet conveying path through the opening portion as taught by Kuroda so as to more securely convey the sheet and reduce the risk of jams.

As to claim 13, Iwasaki teaches wherein the image forming apparatus includes: 
a main body configured to house the image forming portion (see fig .1).
Iwasaki does not teach wherein the image forming apparatus includes an image reading portion, which is arranged above the main body, and is configured to read image information from an original, and wherein the sheet conveying apparatus is mounted between the image reading portion and the main body.
Kuroda teaches an image forming apparatus that includes an image reading portion 3, which is arranged above the main body, and is configured to read image information from an original (col. 2 lines 15-25), and wherein the sheet conveying apparatus 70 is mounted between the image reading portion and the main body (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki to have an image reading portion as taught by Kuroda so as to increase the functionality and usefulness of the system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Kuroda as applied to claim 11 above and further in view of Yamazaki (US 20100329762 A1).
As to claim 12, Iwasaki as modified teaches wherein the image forming portion includes: 

a heating portion 8 (¶25, Iwasaki) configured to heat the toner image transferred to the sheet, and 
wherein the opening portion (of hole 75a, Kuroda) and the guide portion (vertical walls of hole 75a, Kuroda) are arranged so that the air flow generated by the air flow generator flows, with respect to the sheet which passes through the sheet conveying path.
Iwasaki as modified does not teach wherein the air passing through the opening portion and guide portion flows toward a surface of the sheet to which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus (this is because Kuroda teaches blowing air onto the back side of a sheet).
Yamazaki teaches an image forming apparatus with a reversing section 200 for providing a reverse discharge function in which sheets are reversed prior to being discharged (¶50 and figs. 3a-4b; when the modified Iwasaki is further modified in view of Yamazaki, a sheet can be reversed just before being discharged such that air blows onto the side of the sheet that has just been printed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Iwasaki to use a reversing section for providing a reverse discharge function in which sheets are reversed prior to being discharged as taught by Yamazaki so as to increase options and customization of print jobs for users.
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Sato (JP 2011242635 A), Kuroda et al. (US 9541895 B1, hereinafter Kuroda) and Yamazaki (US 20100329762 A1).
As to claim 16, Iwasaki teaches wherein the image forming portion includes: 
a transfer portion 7 configured to transfer a toner image to the sheet; and 
a heating portion 8 configured to heat the toner image transferred to the sheet, wherein the sheet conveying apparatus includes: 
a sheet conveying portion (one or more rollers - fig. 1) configured to convey the sheet (the Examiner notes that Iwasaki further teaches a duct in the sheet processing device 10, a duct in the sheet conveying apparatus 101, and a fan in the sheet processing device for causing air to flow through the sheet conveying path, as described in ¶44-45).
Iwasaki does not teach wherein the image forming portion includes: 
a first guide portion opposed to a first surface of the sheet witch is conveyed by the sheet conveying portion; 

an opening portion formed in a guide surface of the first guide portion, wherein the first surface of the sheet is a surface to which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus, and 
wherein the air flow generator includes an air blower configured to blow air into the sheet conveying path through the opening portion.
Sato teaches an image forming apparatus having an air duct 5, wherein the duct 5 has a single intake opening 501 and an air blower 513 sending air into the intake opening 501 (¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki such that the duct of Iwasaki’s sheet conveying apparatus has a single intake opening and an air blower sending air into the intake opening, as taught by Sato so as to enhance air flow to better cool down sheets in preparation for the bonding operation performed by the sheet processing apparatus 30 of Iwasaki.
Iwasaki as modified still does not teach the first and second guide portions and the opening portion.
Kuroda teaches an image forming apparatus comprising a first guide portion 75 (fig. 3A-3B) opposed to a first surface of the sheet which is conveyed by a sheet conveying portion (one or more sets of rollers 71); 

an opening portion (gap in the bottom surface of the first guide portion 75 formed by hole 75a) formed in a guide surface (bottom surface) of the first guide portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki so that the sheet conveying apparatus has a first guide portion opposed to a first surface of the sheet which is conveyed by the sheet conveying portion, 
a second guide portion opposed to a second surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion, and
an opening portion formed in at least one of a guide surface of the first guide portion and a guide surface of the second guide portion 
as taught by Kuroda so as to more securely convey the sheet and reduce the risk of jams.
Iwasaki as modified still does not teach wherein the first surface of the sheet is a surface to which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus (i.e. Kuroda teaches blowing air onto the back sides of sheets).
Yamazaki teaches an image forming apparatus with a reversing section 200 for providing a reverse discharge function in which sheets are reversed prior to being discharged (¶50 and figs. 3a-4b; when the modified Iwasaki is further modified in view 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Iwasaki to use a reversing section for providing a reverse discharge function in which sheets are reversed prior to being discharged as taught by Yamazaki so as to increase options and customization of print jobs for users.
Iwasaki as modified teaches wherein the first surface of the sheet is a surface to which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus, and 
wherein the air flow generator includes an air blower 513 (Sato) configured to blow air into the sheet conveying path through the opening portion (when a sheet is reversed just before being discharged, the opening portion faces the first surface of the sheet having just been printed and air is blown onto the first surface of the sheet through the opening portion).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Sato as applied to claim 15 above and further in view of Kuroda et al. (US 9541895 B1, hereinafter Kuroda) and Yamazaki (US 20100329762 A1).
As to claim 17, Iwasaki as modified teaches wherein the image forming portion includes: 
a transfer portion 7 (Iwasaki) configured to transfer a toner image to the sheet; and 

a sheet conveying portion (one or more rollers – fig. 1 of Iwasaki) configured to convey the sheet.
Iwasaki as modified does not teach 
a first guide portion opposed to a first surface of the sheet which is conveyed by the sheet conveying portion; 
a second guide portion opposed to a second surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion; and 
an opening portion formed in a guide surface of the first guide portion, 
wherein the first surface of the sheet is a surface on which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus, and 
wherein the air flow generator includes an air blower configured to blow air into the sheet conveying path through the opening portion.
Kuroda teaches an image forming apparatus comprising a first guide portion 75 (fig. 3A-3B) opposed to a first surface of the sheet which is conveyed by a sheet conveying portion (one or more sets of rollers 71); 
a second guide portion 76 opposed to a second surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki so that the sheet conveying apparatus has a first guide portion opposed to a first surface of the sheet which is conveyed by the sheet conveying portion, 
a second guide portion opposed to a second surface of the sheet which is conveyed by the sheet conveying portion to form the sheet conveying path between the first guide portion and the second guide portion, and
an opening portion formed in at least one of a guide surface of the first guide portion and a guide surface of the second guide portion 
as taught by Kuroda so as to more securely convey the sheet and reduce the risk of jams.
Iwasaki as modified still does not teach wherein the first surface of the sheet is a surface to which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus (i.e. Kuroda teaches blowing air onto the back sides of sheets).
Yamazaki teaches an image forming apparatus with a reversing section 200 for providing a reverse discharge function in which sheets are reversed prior to being discharged (¶50 and figs. 3a-4b; when the modified Iwasaki is further modified in view of Yamazaki, a sheet can be reversed just before being discharged such that air blows onto the side of the sheet that has just been printed).

Iwasaki as modified teaches wherein the first surface of the sheet is a surface to which an image is last transferred by the transfer portion before the sheet is discharged from the image forming apparatus, and 
wherein the air flow generator includes an air blower 513 (Sato; see the 112b rejection of this claim above for the examiner’s interpretation) configured to blow air into the sheet conveying path through the opening portion (when a sheet is reversed just before being discharged, the opening portion faces the first surface of the sheet having just been printed and air is blown onto the first surface of the sheet through the opening portion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4959693 A teaches blowing onto sheets from both sides of the sheets through openings in guides that form a sheet path
US 20070280721 A1 teaches the concept of blowing air perpendicular to the sheet path(s) and through the fixing device for cooling purposes


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JILL E CULLER/Primary Examiner, Art Unit 2853